DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2021 has been entered.

Response to Amendment
The amendment filed 08/30/2021 has been entered. Claims 26-29 and 36-39 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 26-29 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Copf et al (US 20130131486), hereinafter Copf, in view of Bright et al (US 20070276296), hereinafter Bright, and Merchant (US 20110071437), hereinafter Merchant, and Weiss et al (US 8014575), hereinafter Weiss.
Regarding claim 26, Copf teaches a system (a computer 44, a data storage device 45 [0146], the computer program [0029], [0146], [0204]. The computer 244, a data storage device 245 [0203]; Figs. 8-9, 24) for producing geometric data (geometric data for “a configuration of the implant which ensures this optimum relative position of the vertebrae” [0029]; “an optimum implant configuration.  This is indicated by broken lines in FIG. 8 that are directed to specific boxes of the sets SET26 and SET30.” [0147]; “an optimum fusion implant 220.  This is indicated by a broken line in FIG. 24 that is directed to one specific box of the set SET240." [0204], Fig. 24. The “specific boxes of the sets SET26 and SET30” and SET240 are geometric data) describing an optimized (optimum [0029], [0147], [0204]) spinal fusion geometric configuration (“optimum relative position of the vertebrae” [0029]; “optimum fusion implant 220.” [0204], Figs. 24; 28b) at a spine level selected to receive spinal fusion (“make a proposal for an optimum fusion implant 220.” [0204], Figs. 24; 28b; S6, Fig. 10; S227, Fig. 25), for use during spine surgery or during pre-operative planning (“The planning module 56 simulates the effect that would be achieved by inserting different implants at a particular location of the patient's spine" [0152]; Fig. 9; “a forecast” [0204]), comprising a processor (a computer 44, [0146]. The computer 244, [0203]; Figs. 8-9, 24) wherein the processor is configured to:
(a) receive two or more images of a spine (“the patient individualizing module 46 has access to...images of the patient's spine in different spine positions” [0149]; Fig. 9. "In a first step S1 images of the patient's spine are obtained in different spine positions." [0155]) wherein the 
(b) process the received images to derive measurements of one or more of a spinal alignment (“aligned with a front edge 256 of the lower vertebra V2." [0211], Fig. 26) and a range of motion at a spine level (“the range of motion” Fig. 17; [0225]) selected to receive spinal fusion surgery (“All parameters such as pivotal angles or the positions of the centers of motions may then be given relative to the reference direction determined by the plumbline or the level.” [0191]; “the algorithm used by the computer determines the length L of the trapezoid 254 by using additional geometrical information obtained from the detected edges.  For example, the front end of the trapezoid 254 having a diameter d.sub.1 is determined such that it is aligned with a front edge 256 of the lower vertebra V2." [0211], Fig. 26; "the computer distributes the angle change among the neighboring vertebrae in proportion to the range of motion that has been determined before for these vertebrae.  The range of motion is defined as the difference between the pivotal angles for maximum extension and maximum flexion, as it has been explained above with reference to FIG. 17." [0225]); and
(c) utilize the derived measurements to calculate an optimized spinal fusion geometric configuration (“the optimum configuration of the implant” [0023]; “optimum relative position of the vertebrae” [0029]; “a fusion implant 220 that fits best” [0199], Fig. 28b) for a target spine level ("This makes it possible to take into account a larger segment of the spine, because also the specific mobility of the vertebrae further away from the implant may have a significant impact 
Copf does not teach that the cervical plumb line device comprises 
(1) a first radiopaque arm having a first radiopaque arm first end and a second radiopaque arm end wherein the first radiopaque arm end is configured to engage a surface of a patient at a first location, 
(2) a variable length second radiopaque arm with a second radiopaque arm first end and a second radiopaque arm second end configured to engage a surface of the patient at a second location, wherein the second radiopaque arm rotatably extends from the first radiopaque arm, and
 (3) a third radiopaque arm having a connection end connected to the first radiopaque arm.

a first arm (“arm 12” [0038], Figs. 1, 6) having a first arm first end (“end 62" [0036]; Fig. 1) and a second arm end (“end 66 of the first arm 12" [0035]; Fig. 1) wherein the first arm end is configured to engage a surface of a patient (“patient 32” [0035]; Fig. 6) at a first location (a location near the “end 62" [0036]; “body portion 96 which in this case is the upper neck and head 96 of the patient 32." [0047]; Fig. 6. It is configured to engage the head, e.g., when the head is aligned with spine 94, [0046]- [0047]), 
a second arm (“arm 14” [0038]; Figs. 1, 6) with a second arm first end (“end 68" [0036]; Fig. 1) and a second arm second end (“end 72" [0036]; Fig. 1)  configured to engage a surface of the patient at a second location (“another body portion 96” [0047], Fig. 6), wherein the second arm rotatably extends from the first arm (“The healthcare provider may then adjust the second arm 14 by pivoting the second arm 14 about first arm 12 until the second arm 14 is placed into alignment with another body portion 96” [0047], Fig. 6), and
a third arm (“the level member 20” [0038]; Figs. 1, 6) having a connection end (“cavity 76 defined by the body 58” [0043]; Figs. 1, 5-6) connected to the first arm (“The body 58 includes an engagement member 60 that is configured for being releasably attached to one of the arms 12 and 14 of the goniometer 10.” [0042], Fig. 1).
Therefore, based on Bright’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Copf to have the cervical plumb line device that comprises a first arm having a first arm first end and a second arm end wherein the first arm end is configured to engage a 
Copf modified by Bright further does not teach that arms are radiopaque and a variable length second radiopaque arm.
However, Merchant discloses an apparatus for measuring anatomic angles, which is analogous art. Merchant teaches that arms are radiopaque (“long-armed 14-inch goniometers.  These are most frequently made of metal” [0008]) and a variable length second radiopaque arm (“the method to allow extension and contraction of one or both arms … by affixing thin, tubular, telescoping metal sleeves to one or both arms.” Abstract, Figs. 1, 4. “In FIG. 1 telescoping sleeves 15 are affixed to arm 10" [0029]).
Therefore, based on Merchant’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Copf and Bright to have radiopaque arms and a variable length second radiopaque arm, as taught by Merchant, in order to provide means for extending and contracting the length of one or both arms and provide heat resistance by using metal (Merchant: [0029]-[0030]).
While Copf teaches receiving two or more non-overlapping images of a spine (“access to...images of the patient's spine in different spine positions” [0149]; Fig. 9) and processing the received images (“the algorithm used by the computer determines the length L of the trapezoid 
However, Weiss discloses automated neuroaxis (brain and spine) imaging with iterative scan prescriptions, analysis, reconstructions, labeling, surface localization and guided intervention, which is analogous art. Weiss teaches that the processor (40, Fig. 1, Col. 6, l. 54-66) is configured to receive two or more non-overlapping images of a spine (“the diagnostic imaging system 12 may produce an upper cervical-thoracic sagittal image 32 and a lower thoracic-lumbar sagittal image 34,… a thoracic lumbar sagittal image should be understood to mean a sagittal image which includes a representation of the bottom (inferior) portion of the spine, while the term cervical thoracic sagittal image should be understood to mean a sagittal image which includes a representation of the top (superior) portion of the spine." Fig. 1; Col. 6, l. 54-66.);
to process the received non-overlapping images (“DICOM (i.e., Digital Imaging and Communications in Medicine) ASSIST images of the cervical thoracic (top half), and thoracic lumbar (bottom half) spine are first input into MATLAB 7 (The Math Works, Inc., Natick, Mass.) for digital image processing” Col. 8, l. 63 – Col. 9, l. 9; “input spine images”; 102, Fig. 2).
Therefore, based on Weiss’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Copf, Bright, and Merchant to have the processor that is configured to receive two or more non-overlapping images of a spine; to process the received 

Regarding claim 27, Copf modified by Bright, Merchant, and Weiss teaches the system of claim 26.
 Copf teaches that the processor is configured to receive configuration parameters from a user ("enabling a user to change the position of at least one of the vertebrae of the spine model;" [0034]. "FIG. 27 is a sagittal digital X-ray image of three adjacent vertebrae of the patient's spine in which the surgeon is prompted to enter an absolute reference value for the length of the diagonal through one of the vertebrae;" [0118]. "In an optional next step S3 degeneration parameters are assigned to compromised spine segments or their vertebrae.  The patient individualizing module prompts to this end the user to assign degeneration parameters to those vertebrae or intervertebral disks that are degenerated.  In FIG. 13 this is illustrated by input fields 62 in which the surgeon can input the degeneration parameters for those structures that he considers degenerated." [0166]. “Again, the surgeon may be prompted by the computer program to modify the suggestions made by the algorithm.” [0211] “As a matter of course, the surgeon may be able to discard this proposal immediately and replace the proposed implant 220 by another implant that he deems more suitable.” [0220]).
Regarding claim 28, Copf modified by Bright, Merchant, and Weiss teaches the system of claim 26.
 Copf teaches that the processor is configured to analyze the calculated geometric configuration and recommending a surgical approach (“The computer program may even be capable, if desired, to make a proposal for an optimum implant configuration.  This is indicated 
Regarding claim 29, Copf modified by Bright, Merchant, and Weiss teaches the system of claim 26.
 Copf teaches that the processor is configured to receive and process one or more of non-image patient data (“patient related data” [0149]) and additional images ("A patient individualizing module 46 determines parameters of the spine of the patient 42.  To this end the patient individualizing module 46 has access to a patient's database 48 that contains images of the patient's spine in different spine positions and also patient related data such as age, sex, height and body mass index.  The patient individualizing module 46 analyzes the images of the patient's spine and determines various parameters describing the patient's spine using a parametric spine model that will be described in more detail further below." [0149]. "If for three different spine positions, for example neutral, inclined and reclined, images are taken both in a sagittal and a coronal plane, both sets of images allow to determine the orientation of the vertebrae.  By comparing the orientations determined from the sagittal and the coronal images, the accuracy can be improved, because two statistically independent measurements have been carried out." [0188]).
Regarding claim 36, Copf teaches a system (a computer 44, a data storage device 45 [0146], the computer program [0029], [0146], [0204]. The computer 244, a data storage device 245 [0203]; Figs. 8-9, 24) for producing geometric data (geometric data for “a configuration of the implant which ensures this optimum relative position of the vertebrae” [0029]; “an optimum implant configuration.  This is indicated by broken lines in FIG. 8 that are directed to specific 
(a) receive two or more images of a spine (“the patient individualizing module 46 has access to...images of the patient's spine in different spine positions” [0149]; Fig. 9. "In a first step S1 images of the patient's spine are obtained in different spine positions." [0155]) wherein the two or more images includes a portion of a cervical plumb line device (“If the patient carries a plumbline while the images are taken, there is also an absolute reference in the images which makes it possible to determine the exact orientation of the vertebrae in 3D space… All parameters such as pivotal angles or the positions of the centers of motions may then be given relative to the reference direction determined by the plumbline or the level.” [0191]);
(b) process the received images to derive measurements of one or more of a spinal alignment (“aligned with a front edge 256 of the lower vertebra V2." [0211], Fig. 26) and a range of motion at a spine level (“the range of motion” Fig. 17; [0225]) selected to receive spinal fusion surgery (“All parameters such as pivotal angles or the positions of the centers of motions 
(c) utilize the derived measurements to calculate an optimized spinal fusion geometric configuration (“the optimum configuration of the implant” [0023]; “optimum relative position of the vertebrae” [0029]; “a fusion implant 220 that fits best” [0199], Fig. 28b) for a target spine level ("This makes it possible to take into account a larger segment of the spine, because also the specific mobility of the vertebrae further away from the implant may have a significant impact on the optimum configuration of the implant, for example with regard to tapering angles in the case of fusion implants," [0023]. “In the case of fusion implants the correct position of the vertebrae to be fused is crucial for the success of the surgery, and the computer program proposes a configuration of the implant which ensures this optimum relative position of the vertebrae.  The parameters defining the fusion implant configuration may include length and the diameter at one or more axial positions." [0029]. “The computer program may even be capable, if desired, to make a proposal for an optimum implant configuration.  This is indicated by broken lines in FIG. 8 that are directed to specific boxes of the sets SET26 and SET30.” [0147]: Figs. 8-9. "The surgeon should be able to select, for a particular compromised intervertebral disc 
Copf does not teach that the cervical plumb line device comprises one or more radiopaque arms.
However, Bright discloses a goniometer for measuring flexibility and associated method, measuring the cervical range of motion of a patient ([0028]), which is analogous art. Bright teaches that the cervical plumb line device (“goniometer 10” [0033]; Figs. 1, 6) comprises 
the cervical plumb line device comprises one or more arms (“arm 12” [0038], Figs. 1, 6;  “arm 14” [0038]; Figs. 1, 6).
Therefore, based on Bright’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Copf to have the cervical plumb line device comprises one or more arms, as taught by Bright, in order to facilitate aligning one of the arms of the goniometer with a body portion oriented in the vertical direction, which is a hardware implementation of the system taught by Copf to facilitate the aligning (Bright: [0005]).
Copf modified by Bright further does not teach that arms are radiopaque.
However, Merchant discloses an apparatus for measuring anatomic angles, which is analogous art. Merchant teaches that arms are radiopaque (“long-armed 14-inch goniometers.  These are most frequently made of metal” [0008]) and a variable length second radiopaque arm (“the method to allow extension and contraction of one or both arms … by affixing thin, tubular, telescoping metal sleeves to one or both arms.” Abstract, Figs. 1, 4. “In FIG. 1 telescoping sleeves 15 are affixed to arm 10" [0029]).

While Copf teaches receiving two or more non-overlapping images of a spine (“access to...images of the patient's spine in different spine positions” [0149]; Fig. 9) and processing the received images (“the algorithm used by the computer determines the length L of the trapezoid 254 by using additional geometrical information obtained from the detected edges." [0211]), Copf modified by Bright and Merchant further does not teach that the processor is configured to receive two or more non-overlapping images of a spine; to process the received non-overlapping images. 
However, Weiss discloses automated neuroaxis (brain and spine) imaging with iterative scan prescriptions, analysis, reconstructions, labeling, surface localization and guided intervention, which is analogous art. Weiss teaches that the processor (40, Fig. 1, Col. 6, l. 54-66) is configured to receive two or more non-overlapping images of a spine (“the diagnostic imaging system 12 may produce an upper cervical-thoracic sagittal image 32 and a lower thoracic-lumbar sagittal image 34,… a thoracic lumbar sagittal image should be understood to mean a sagittal image which includes a representation of the bottom (inferior) portion of the spine, while the term cervical thoracic sagittal image should be understood to mean a sagittal image which includes a representation of the top (superior) portion of the spine." Fig. 1; Col. 6, l. 54-66.);

Therefore, based on Weiss’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Copf, Bright, and Merchant to have the processor that is configured to receive two or more non-overlapping images of a spine; to process the received non-overlapping images, as taught by Weiss, in order to facilitate automated spine imaging by correctly identifying and labeling the spine using a processor (Weiss: Col. 6, l. 54-66). 

Regarding claim 37, Copf modified by Bright, Merchant, and Weiss teaches the system of claim 36.
 Copf teaches that the processor is configured to receive configuration parameters from a user ("enabling a user to change the position of at least one of the vertebrae of the spine model;" [0034]. "FIG. 27 is a sagittal digital X-ray image of three adjacent vertebrae of the patient's spine in which the surgeon is prompted to enter an absolute reference value for the length of the diagonal through one of the vertebrae;" [0118]. "In an optional next step S3 degeneration parameters are assigned to compromised spine segments or their vertebrae.  The patient individualizing module prompts to this end the user to assign degeneration parameters to those vertebrae or intervertebral disks that are degenerated.  In FIG. 13 this is illustrated by input fields 62 in which the surgeon can input the degeneration parameters for those structures that he 
Regarding claim 38, Copf modified by Bright, Merchant, and Weiss teaches the system of claim 36.
 Copf teaches that the processor is configured to analyze the calculated geometric configuration and recommending a surgical approach (“The computer program may even be capable, if desired, to make a proposal for an optimum implant configuration.  This is indicated by broken lines in FIG. 8 that are directed to specific boxes of the sets SET26 and SET30.” [0147]: Figs. 8-9.   "A forecast module 54 allows the variation of certain parameters, in particular those parameters that are affected by inserting a particular implant.  The forecast module 54 then simulates, by accessing the analytical module 50, what the effects of the parameter change are on the remaining parameters.  Preferably these effects are graphically displayed so that the user can immediately understand how the patient's spine will react on any changes that may be brought about by changing one or more parameters." [0151], Fig. 9. “The computer program may also include a planning module 56 which has access to an implant database 58 containing data of all available implants and components, for example data relating to the components that have been described above with reference to FIGS. 4 to 7.  The planning module 56 simulates the effect that would be achieved by inserting different implants at a particular location of the patient's spine and comprises an assessment module which assesses whether the effect resulting from inserting the various implants are positive or negative." [0152], Fig. 9. "In a next step S7 the effect of parameter modifications is forecast.  If the interaction between adjacent vertebrae is 
Regarding claim 39, Copf modified by Bright, Merchant, and Weiss teaches the system of claim 36.
 Copf teaches that the processor is configured to receive and process one or more of non-image patient data (“patient related data” [0149]) and additional images ("A patient individualizing module 46 determines parameters of the spine of the patient 42.  To this end the patient individualizing module 46 has access to a patient's database 48 that contains images of the patient's spine in different spine positions and also patient related data such as age, sex, height and body mass index.  The patient individualizing module 46 analyzes the images of the patient's spine and determines various parameters describing the patient's spine using a parametric spine model that will be described in more detail further below." [0149]. "If for three different spine positions, for example neutral, inclined and reclined, images are taken both in a 

Response to Arguments
                                                         
Applicant's arguments filed 08/30/2021 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Weiss.

Response to the 35 U.S.C. §103 rejection arguments on pages 5-6 of the REMARKS.
Claims 26-29 and 36-39
The Applicant argues that “Nothing in Copf et al., alone or in combination with Bright et al. and/or Merchant, teaches or suggests a system for producing geometric data from non-overlapping images that includes a cervical plumb line device comprising three radiopaque arms as claimed by Applicant.” (Page 6). This argument is moot because the rejections of independent claims 26 and 36 and respective dependent claims are made over a combination of Copf, Bright, Merchant, and Weiss. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793